DETAILED ACTION
Claims 1-12, 17-20, 22 and 24-32 are currently pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-7, 9-10, 17-19, 22 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 6468297) (“Williams”) in view of Sharon et al. (US 20120232543) (“Sharon”) and in further view of Anderson (US 6007517).
Regarding claim 1, Williams teaches: 
a first tube (cooling fluid inlet tube 68, Fig. 5; col 9, lines 33-34) with a first end configured for receiving a flow of a coolant and a second end configured for supplying the flow of the coolant to a cooling element (cooling fluid inlet tube 68, which forms fluid supply lumen 44 receives coolant through cryogenic supply port 42 and delivers coolant to heat exchanger 82, Figs. 5 and 5a; col 11, lines 7-12); 

an inflatable flexible heat transfer element on the outer surface of the catheter (angioplasty balloon 28, Fig. 5; col 9, lines 30-38), wherein the flexible heat transfer element consists of a single wall (as shown in figure 5, walls of angioplasty balloon 28 are formed of a single layer) and wherein the cooling element is encompassed by the flexible heat transfer element (heat exchanger 82 is located inside of angioplasty balloon 28, Fig. 5; col 9, lines 30-38); 
a conduit configured for supplying a sterile inflation liquid for inflating the flexible heat transfer element so as to form a balloon (outer sheath 62 forms lumen 36 for supplying inflation liquid to angioplasty balloon 28, Figs. 5 and 5a; col 10, lines 37-39; col 5, lines 22-24), wherein, when the flexible heat transfer element is inflated by the inflation liquid, the cooling element is within the inflation liquid and thereby in direct thermal conductivity with the inflation liquid (saline solution 84 filling angioplasty balloon 28 thermally couples the heat exchanger 82 to the outer surface of angioplasty balloon 28, Fig. 5; col 9, lines 36-38); and 
a guide wire lumen extending through the balloon (guide wire lumen 32; col. 5 lines 18-21, see Fig. 5);
and-2- Attorney Docket: 2667/135Application 15/028,790Response to office action dated June 29, 2018wherein the cooling chamber is configured such that when the coolant is supplied to the first end of the first tube as a liquid, at least some of the coolant 
However, Williams fails to teach wherein the guide wire lumen extends through the balloon along a path that is external to both of the first and second tubes, wherein the cooling element comprises an elongate tubular wall defining an elongate cooling chamber therein of substantially fixed volume, the cooling chamber having (i) an interior cross sectional area larger than an exterior cross sectional area of the first tube and larger than an exterior cross sectional area of the second tube, (ii) the cooling chamber has a first end that is in fluid communication with the second end of the second tube and (iii) the cooling chamber has a second end that is closed.
Sharon teaches a first tube (see central cryogen supply tube 202, Fig. 2a) with a first end configured for receiving a flow of a coolant and a second end configured for supplying the flow of the coolant (as shown in Fig. 2a) to a cooling element (see external shaft 203, Fig. 2a); a second tube (see heat exchanger 201 and insulation sleeve 204/exhaust tube 207, Figs. 2a and 2b), with a first end and a second end, wherein the second end of the second tube is configured to receive a flow of the coolant from the cooling element such that the second tube provides a flow path of the coolant from the second end of the second tube to the first end of the second tube (see first and second ends of 204, Figs. 2a and 2b); and wherein the cooling element comprises an elongate tubular wall defining an elongate cooling chamber therein of substantially fixed . However, Williams in view of Sharon fails to teach wherein the guide wire lumen extends through the balloon along a path that is external to both of the first and second tubes.
Anderson teaches a perfusion catheter (see Figs. 2A and 3A) having a guidewire lumen (7) with a guidewire disposed therein (4) that is separate from the central structure of the catheter extending through the balloon (see relationship between elements 2 and 7 in Fig. 3A; see also col. 6 lines 36-41), the balloon consisting of a 
Regarding claim 2, Williams in view of Sharon further teaches wherein the first tube and the second tube are coaxially arranged with each other such that, in a cross-section of the co-axial arrangement of the first tube and the second tube, the first tube is enclosed by the second tube (see Sharon: coaxial arrangement as shown in Fig. 2a).
Regarding claim 3, Williams in view of Sharon further teaches wherein the cooling element is arranged co-linearly with the second end of the second tube (see Sharon: as shown in Figs. 2a and 2b).
Regarding claim 4, Williams further teaches wherein the conduit is further configured to provide a return flow of the inflation liquid of the flexible heat transfer element (inflation fluid can be supplied and evacuated through pressurization lumen 36 and inflation port 32, figures 5 and 5a, col 10, ln 55-68).
Regarding claim 6, Williams in view of Sharon further teaches a restriction tube with a first end that is in fluid communication with the second end of the first tube and a second end configured for providing a flow of the coolant into the cooling chamber (see Sharon: two Y type passages of flow diverter 206 as shown in Fig. 2a).
Regarding claim 7, Williams in view of Sharon further teaches wherein the restriction tube has narrower internal diameter than the first tube (as shown in Sharon: Fig. 2a, the Y type passages have a narrower diameter than central cryogen supply tube 202).
Regarding claim 9, Williams further teaches wherein in a cross-section of the catheter, the flexible heat transfer element provides the entire outer surface of the catheter (angioplasty balloon 28 surrounds the cryogenic device/heat exchanger 82, figure 5, col 9, ln 28-38).
Regarding claim 10, Williams in view of Sharon further teaches wherein the cooling chamber is positioned within a central region of the balloon that is between a proximal end of the balloon and a distal end of the balloon (as shown in Williams figure 5, the cooling element, heat exchanger 82, is positioned within the balloon between its proximal and distal end; Examiner notes that in the modified device of claim 1, the cooling element would similarly be located within the balloon between the proximal and distal ends).  
Regarding claim 17, Williams further teaches wherein the coolant is nitrous oxide (cryogenic liquid can be nitrous oxide, see col 5, lines 49-51).
Regarding claim 18, Williams further teaches wherein the catheter comprises a shaft for housing the first tube, the second tube, and the conduit of the catheter (balloon catheter 80 includes catheter body 20 which has an outer sheath 62 surrounding the cryogenic cooling device including cooling fluid inlet 68 and heat exchanger 82/evaporator 84, and pressurization lumen 36 for inflating balloon 28, figures 5 and 5a).
Regarding claim 19, Williams in view of Sharon and Anderson teaches the invention as recited in claim 18, but fails to explicitly teach an outer diameter in the range of 0.053” to 0.058”.  Williams, however, does disclose a cryo-catheter designed for insertion into the vasculature to be positioned at a treatment site in a blood vessel (see col 10, lines 47-54) and therefore has a suitable overall diameter for moving through and treating the vasculature of the patient. Therefore, it would have been obvious to one having ordinary skill in the art before the time of filing to modify the cryo-therapy device disclosed by Williams in view of Sharon and Anderson to have a diameter in the range of 0.053” to 0.058”.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum workable ranges involves only routine skill in the art, see In re Aller, 105 USPQ 233, and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Regarding claim 22, Williams further teaches wherein the inflation liquid is a solution comprising one or more of water and sodium chloride (saline solution is introduced to angioplasty balloon 28 to inflate, see col 9, lines 36-57).
Regarding claim 31, Williams in view of Sharon further teaches wherein the cooling element is made from a first material that is different than a second material of the second tube (see Sharon: heat transmissible material of shaft 203 (see [0055]) vs the thermally insulative material of insulation sleeve 204 (see [0052], see also [0048] and [0050])).
Regarding claim 32, Williams in view of Sharon further teaches wherein the second end of the first tube is part of a supply line extending beyond the second end of the second tube and into the elongate cooling chamber (see Sharon: first end of the first tube 202 extending distally beyond the second end of 204 in Fig. 2a)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Sharon, Anderson, and in further view of Wittenberger et al. (US 20020007180) (“Wittenberger”).
Regarding claim 5, Williams in view of Sharon and Anderson teaches the limitations of claim 1, but fails to teach the conduit comprises a third tube configured for providing a supply and/or return flow of the inflation fluid of the flexible heat transfer element; and the conduit comprises a fourth tube configured for providing a supply and/or return flow of the inflation fluid of the flexible heat transfer element.
Wittenberger teaches a cryotreatment device (see Fig. 2) having a conduit that comprises a third tube configured for providing a supply and/or return flow of the inflation fluid of the flexible heat transfer element (inflation lumen 225 supplies inflation medium to inflation chamber 215; [0033], Fig. 2); and wherein the conduit comprises a fourth tube configured for providing a supply and/or return flow of the inflation fluid of the flexible heat transfer element (exhaust lumen 230 removes inflation medium from inflation chamber 215; [0033], Fig. 2). Therefore, it would have been obvious to one having ordinary skill in the art before the time of filing to modify the pressurization lumen disclosed by Williams for both inflation and deflation of a balloon to include separate inflation and exhaust lumens as taught by Wittenberger.  Doing so .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Sharon, Anderson, and in further view of Werneth (US 20110313410).
Regarding claim 8, Williams in view of Sharon and Anderson teaches the limitations of claim 1, but fails to teach at least a part of the cooling element is made of copper, silver, or gold.
Werneth teaches a cryogenic medical device (see Fig. 2) wherein at least a part of the cooling element is made of copper or gold (a cryogenic tip 38 of a thermal treatment element can be made of copper or gold, [0023]). Therefore, it would have been obvious to one having ordinary skill in the art before the time of filing to modify the cooling element taught by Williams in view of Sharon and Anderson to be made in part of copper or gold as taught by Werneth.  Using a thermally conductive metal such as copper or gold would provide high heat transfer rate between the cooling element and its surroundings (see Werneth, [0023]).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Sharon, Anderson, and in further view of Inderbitzen et al. (US 6245040) (“Inderbitzen”).
Regarding claim 11, Williams in view of Sharon and Anderson teaches the limitations of claim 1, but fails to teach in a cross-section of the catheter, the flexible 
Inderbitzen teaches a balloon catheter (see Fig. 3) having a cross-section of the catheter, wherein the flexible heat transfer element provides part, but not all, of the outer surface of the catheter such that, when the catheter is inserted in a body and the flexible heat transfer element is inflated, blood can flow past the flexible heat transfer element (when expanded, balloon 12 is constrained by spiral member 38 of brace 16 such that the spiral member 38 forms part of the surface of the catheter forming a spiral channel 48 allowing blood to flow past the inflated balloon; see col. 4, lines 40-65, Fig. 3). Therefore, it would have been obvious to one having ordinary skill in the art before the time of filing to modify the angioplasty balloon disclosed by Williams in view of Sharon and Anderson to include a spiral brace to constrain the balloon as taught by Inderbitzen.  Doing so would provide an additional channel along the outside of the balloon surface that allows blood to flow past the inflated balloon without the need for extrinsic pumping or routing mechanisms (see Inderbitzen, col. 4, lines 62-64) allowing a desired perfusion rate to be maintained during a procedure.
Regarding claim 12, the modified flexible heat transfer element is considered a perfusion balloon as claimed since it allows blood flow past the balloon.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Sharon, Anderson, and in further view of Engelberg (US 6063056).
Regarding claim 20, Williams discloses the flexible heat transfer element (angioplasty balloon 28) remains in a low profile when not inflated (col 5, ln 16-18), but Williams in view of Sharon and Anderson fails to specifically teach when the flexible heat transfer element is not inflated, the outer diameter of a part of catheter that comprises the flexible heat transfer element is substantially the same as the outer diameter of the shaft of the catheter.
Engelberg teaches a balloon catheter (see Figs. 3 and 4) having a flexible heat transfer element (see balloon 5), and when the flexible heat transfer element is not inflated, the outer diameter of a part of catheter that comprises the flexible heat transfer element is substantially the same as the outer diameter of the shaft of the catheter (balloon 5 is made of an elastic material, col 10, ln 28-29, and in its deflated state clasps tube 4; see col. 10, lines 56-59, Fig. 3). Therefore, it would have been obvious to one having ordinary skill in the art before the time of filing to modify the balloon disclosed by Williams in view of Sharon and Anderson to be made of an elastic material as taught by Engelberg.  Doing so would ensure in a deflated state the balloon material would clasp the catheter shaft and have a similar diameter to it so that the overall device would have a low profile to not interfere with the insertion of the device into the body (see Engelberg, col. 9, lines 21-25).  

Claims 24, 26-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Sharon, Anderson, and in further view of Lentz (US 20040116916).
Regarding claims 24 and 26, Williams in view of Sharon and Anderson teaches 
Lentz teaches a cryoablation catheter (see Figs. 1 and 3) with a means for heating the inflation fluid, or solidified inflation fluid, of the flexible heat transfer element (RF electrodes can be used to pass current through saline solution to thaw it, see [0034]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the catheter as taught by Williams in view of Sharon and Anderson to comprise a means for heating the inflation liquid, or solidified inflation fluid of the flexible heat transfer element such as electrodes in light of Lentz, the motivation being to provide the additional benefit of quickly thawing frozen saline solution and restoring blood flow through the affected conduit (e.g. a pulmonary vein) (see Lentz: [0034]).
Regarding claim 27, Williams in view of Sharon and Anderson teaches: 
a catheter according to claim 1 (as described above).  
Williams further teaches: 
an inflation device configured to supply inflation liquid to the conduit in order to inflate the flexible heat transfer element (pressurization system 16 inflates angioplasty balloon 28 by injecting fluid through pressurization lumen 36; see col. 5, lines 22-24);
and a coolant source configured to supply coolant to the first end of the first tube (cryogenic fluid supply 14, see Fig. 1, supplies cryogenic fluid to fluid supply port 42 of fluid supply lumen 44 in coolant supply tube 68; see col. 11, lines 7-12, Fig. 5). 
Lentz teaches a cryoablation catheter (see Figs. 1 and 3) comprising a vacuum pump configured to reduce the pressure in the second tube (suction is applied to return line 56, see [0029]). Therefore, it would have been obvious to one having ordinary skill in the art before the time of filing to modify the cryogenic treatment system as taught by Williams in view of Sharon and Anderson to include a vacuum pump in light of Lentz.  Doing so would ensure circulation of cryogen through the device, particularly circulating cryogen out of the cooling element such that the supply of liquefied cryogenic fluid can expand and vaporize once in the expansion chamber of the cooling element thus cooling it to a treatment temperature.  
Regarding claim 29, Williams in view of Sharon and Anderson teaches a catheter according to claim 1 (see above).
Williams further teaches: 
supplying an inflation fluid to inflate the flexible heat transfer element of the catheter (angioplasty balloon 28 is inflated with saline after placement of the device in the body; see col. 10, lines 55-68, see col. 11, lines 1-6); and supplying a coolant to the first end of the first tube of the catheter (cryogenic fluid is injected into coolant supply tube 68 though cryogenic fluid supply port 4; see col. 11, lines 7-12, Figs. 5 and 5a).  However, Williams in view of Sharon and Anderson fails to teach reducing the pressure in the second tube of the catheter.
Lentz teaches a cryoablation catheter (see Figs. 1 and 3) and further teaches reducing the pressure in the second tube of the catheter (suction is applied to return line .

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Sharon, Anderson, Lentz, and in further view of Fine (US 5417689).
Regarding claim 25, Williams in view of Sharon, Anderson, and Lentz teaches limitations of claim 24, but fails to teach the means for heating is a resistor positioned inside the flexible heat transfer element but outside of the cooling element.
Fine teaches a thermal balloon catheter (see Fig. 3) having a means for heating inflation liquid, wherein the means comprises a resistor positioned inside the flexible heat transfer element (heater 120 comprised resistive heating element 122 mounted on tubular member 68 within balloon 30; see col. 5, lines 6-19, Fig. 3). Therefore, it would have been obvious to one having ordinary skill in the art before the time of filing to modify the balloon disclosed by Williams in view of Sharon, Anderson, and Lentz to include resistive heating elements in light of Fine.  Doing so would provide a heater in contact with the inflation fluid in the balloon so that heating could occur quickly when the heating element is energized allowing for quick thawing of frozen inflation fluid (see .

Claims 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Sharon, Anderson, Lentz, and in further view of Abboud, et al (US 20060122589) (“Abboud”).
 Regarding claims 28 and 30, Williams in view of Sharon, Anderson, and Lentz teaches the limitations of claims 27 and 29, but fails to teach means for monitoring the pressure inside the inflated flexible heat transfer element; and means for determining if there has been any leakage of the inflation liquid from the catheter in dependence on the monitored pressure.
Abboud teaches a balloon catheter (see Figs. 1D and 8) having a means for monitoring the pressure inside the inflated flexible heat transfer element (pressure sensor 15 determines the pressure in a balloon; see [0038], Fig. 1D); and a means for determining if there has been any leakage of the inflation fluid from the catheter in dependence on the monitored pressure (station 74 connected to console 10 includes detection circuitry for detecting leaks based on a pressure drop in the balloon catheter 23; see [0060], Fig. 8). Therefore, it would have been obvious to one having ordinary skill in the art before the time of filing to modify the cryogenic treatment device and method of use as taught by Williams in view of Sharon, Anderson, and Lentz to include a pressure sensing and leak detection means in light of Abboud. Doing so would provide an efficient way of detecting leaks based on an unexpected drop in pressure .
Response to Arguments
Applicant's arguments filed 25 January 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments directed to Sharon teaching away from the combination with Williams and Anderson (see Remarks pgs. 9-11), the Examiner respectfully disagrees. The Examiner contends that the criticism of Joule-Thompson probes in Sharon as pointed out by Applicant does not constitute a teaching away as argued. Contrarily, the Examiner contends that this disclosure only further supports the modification of the internal heat exchanger structure of Williams in view of Sharon since [0008] of Sharon provides further motivation to use its structure over the Joule-Thompson probe disclosed by Williams. Additionally, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004), and in the instant case, the nature of the teaching in Sharon does not criticize, discredit, or otherwise discourage the solution claimed since the disclosure merely criticizes Joule-Thompson probes alone, and does not address the modification of a Joule-Thompson probe with the heat exchanging fluid paths as provided by Sharon.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9 AM-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                                                                                                                                                                                                               
     /JAYMI E DELLA/     Primary Examiner, Art Unit 3794